DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffery Woodworth, Reg. No. 69,055 on 9/3/2021.
The application has been amended as follows:
Claim 1 is amended as follows:
“An apparatus comprising:
a two-dimensional array of [[
a substrate from which each of the columnar nano wires project; and
a coating about the [[
wherein the substrate comprises:
a first channel containing the two-dimensional array of columnar nano wires, the columnar nano wires of two-dimensional array are perpendicular to the substrate, and each of the columnar nano wires projecting from a floor of the first channel; and
wherein the apparatus further comprises:
a second channel formed in the substrate and having a second floor; and
a second two-dimensional array of columnar nano wires, the columnar nano wires of the second two-dimensional array are perpendicular to the substrate, and each of the columnar nano wires of the second two-dimensional array projecting from the second floor the second channel; and
a second coating about the columnar nano wires of the second two-dimensional array, the second coating defining second pores between the columnar nano wires of the second two-dimensional array to form a second microporous structure,
wherein the coating about the columnar nano wires of the two-dimensional array has a first thickness and
wherein the second coating about the columnar nano wire of the second two-dimensional array has a second thickness greater than the first thickness.

In claim 3, line 2, "further comprising a substrate joining the upright columnar nano wires of the two-dimensional array" has been replaced with –wherein the substrate holds the columnar nano wires of the first and/or second two-dimensional array in place relative to one another–

Claim 4 is canceled.

In claim 5, line 2, "upright ” is deleted.

In claim 5, line 2, "the two-dimensional array" has been replaced with –first and/or second two-dimensional array–

In claim 6, line 1, "upright ” is deleted.

In claim 6, line 2, "the two-dimensional array" has been replaced with –first and/or second two-dimensional array–

In claim 6, line 2, "portions are" has been replaced with –portions that are–

Claim 7 is canceled.

Claim 8 is amended as follows:
“A method comprising:
forming an array of nano wires upon a substrate comprising a first channel and a second channel;
coating a first plurality of the nano wires of the array within the first channel with a first thickness of a coating to form a first plurality of pores between the [[first plurality of nano wires,
wherein the first plurality of nano wires is projected from a floor of the first channel and perpendicular to the substrate; and

coating a second plurality of the nano wires of the array within the second channel with a second thickness of the coating to form a second plurality of pores between the second plurality of nano wires,
wherein the second plurality of nano wires is projected from a second floor of the second channel and perpendicular to the substrate, and
wherein the second thickness is greater than the first thickness.”

Claim 11 is amended as follows: “	The method of claim 8, further comprising [[first plurality of pores and the second plurality of pores of the microporous structure.

Claim 12 is amended as follows: The method of claim 8, further comprising [[first plurality of pores and the second plurality of pores of the microporous structure.

Claim 13, line 2, “pores with an within active" has been replaced with –– first plurality of pores and the second plurality of pores with an active–

Claim 16 is canceled.

Claim 17 is canceled.

In claim 18, line 2, "upright ” is deleted.

In claim 19, lines 2-3, the language " further comprising a substrate from which each of the upright columnar nano wires project," is deleted.

In claim 19, line 3, the language "upright" is deleted.

In claim 19, line 3, "the two-dimensional array" has been replaced with –the first and/or second two-dimensional array–

Claim 20 is canceled.

Claim 21 is amended as follows:
“[[The method of claim 8, wherein the array of nano wires formed upon the substrate [[is formed in a first and second two-dimensional array of 
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As to independent claim 1, Boulanger is considered to be the nearest prior art, but Boulanger does not teach nor fairly suggest wherein:
wherein the substrate comprises:
a first channel containing the two-dimensional array of columnar nano wires, the columnar nano wires of two dimensional array are perpendicular to the substrate, and each of the columnar nano wires projecting from a floor of the first channel; and
a second channel formed in the substrate and having a second floor; and
a second two dimensional array of columnar nano wires, the columnar nano wires of the second two dimensional array are perpendicular to the substrate, and each of the columnar nano wires of the second two dimensional array projecting from the second floor the second channel; and
a second coating about the columnar nano wires of the second two dimensional array, the second coating defining second pores between the columnar nano wires of the second two dimensional array to form a second microporous structure,
wherein the coating about the columnar nano wires of the two dimensional array has a first thickness and
wherein the second coating about the columnar nano wire of the second two dimensional array has a second thickness greater than the first thickness.
As to independent claim 8, Boulanger is considered to be the nearest prior art, but Boulanger does not teach nor fairly suggest wherein:
forming an array of nano wires upon a substrate comprising a first channel and a second channel;
coating a second plurality of the nano wires of the array within [a] second channel [of the substrate] with a second thickness of the coating to form a second plurality of pores between the second plurality of nano wires,
wherein the second plurality of nano wires is projected from a second floor of the second channel and perpendicular to the substrate,
wherein the second thickness [of the coating of the second plurality of the array] is greater than [a] first thickness [of the coating of the first plurality of the nanowires of the array].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached on M, T, Th 9:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 


ANGEL OLIVERA
Examiner
Art Unit 1773

/A.O./ Examiner, Art Unit 1773

/Walter D. Griffin/ Supervisory Patent Examiner, Art Unit 1774